                Case 1:20-cv-02112-RA Document 31 Filed 01/28/21 Page 1 of 2


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 S & P INVESTMENT GROUP, LLC,                                       DATE FILED: 1-28-21

                               Plaintiff,
                                                                      20-CV-2112 (RA)
                          v.
                                                                            ORDER
 KINGDOM MATERIALS HOLDINGS LLC,
 et al.,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

          On December 18, 2020, the Court ordered the parties to submit a letter detailing the citizenship

of each of their members. Dkt. 21. Defendant Kingdom Resources, LLC, did not comply, Dkt. 27, and

Defendant Kingdom Materials Holdings—which had already provided the Court with the required

citizenship information for its members—submitted a letter informing the Court that it and Defendant

Kingdom Resources are not affiliated. Dkt. 29. It appears that Defendant Kingdom Resources has not

participated in this litigation at all thus far. The docket reflects that no attorney has appeared on behalf

of Kingdom Resources, nor has Kingdom Resources filed any documents or responded to any court

orders.

          Plaintiff is thus ordered to advise the Court of how it intends to proceed against Defendant

Kingdom Resources, LLC. No later than February 5, 2021, Plaintiff must submit a letter explaining

whether it considers Kingdom Resources LLC a party to this litigation and whether it intends to pursue

its claims against it. If Plaintiff does intend to proceed against Kingdom Resources, then it must provide

to the Court the citizenship of each of Kingdom Resources’ members given that the Court requires this

information to determine whether it has jurisdiction over this action pursuant to 28 U.S.C. § 1332. See

Briarpatch Ltd., L.P. v. Phoenix Pictures, Inc., 373 F.3d 296, 302 (2d Cir. 2004) (“The citizenship
               Case 1:20-cv-02112-RA Document 31 Filed 01/28/21 Page 2 of 2



requirement for diversity jurisdiction has been interpreted to mean complete diversity so that each

plaintiff’s citizenship must be different from the citizenship of each defendant.”); Catskill Litig. Trust v.

Park Place Entm’t Corp., 169 F. App’x 658, 659 (2d Cir. 2006) (The citizenship of an LLC “is

determined by reference to the citizenship of its members.”).

         This is the Court’s second attempt to obtain this information from Plaintiff. See dkt. 30. Plaintiff

is reminded that failure to comply with a court order may result in sanctions against it. See Agiwal v.

Mid Island Mortg. Corp., 555 F.3d 298, 302 (2d Cir. 2009).

SO ORDERED.

Dated:      January 28, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge




                                                      2
